DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 05/02/2022.
Claims 1-2, 11, 13, 15-16, and 19 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1 and 15 being independent).
The amendment filed 05/02/2022 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 05/02/2022 have been fully considered.
Applicant’s arguments, see pages 9-12, filed 05/02/2022, with respect to claims 1 and 15 have been fully considered and are persuasive, and Examiner could not find a proper art on the amended claims 1 and 15. The rejection under 35 U.S.C. 103 of claims 1-20 has been withdrawn. 
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s argument, pages 8-9
(1) “Applicant has amended independent claims 1 and 15 to make it clearer that the subject matter of the claims must be carried out by a computer processor for a number of reasons. The present application is directed toward "improving the speed, accuracy, and stability of real-time, model-based time series prediction for anomaly detection" (See paragraph [0002] of the present application). This is analogous to the benefits conveyed in Enfish, in which the Federal Circuit considered software claims relating to computer databases to be patent-eligible because of the benefits created through the software, namely increased flexibility, faster search times, and smaller memory requirements. See ENFISH, LLC V. MICROSOFT CORP., 822 F. 30 1327.”
Examiner notes:
 (1) The limitations recited by independent claims 1 and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., operating a real-time time series prediction model, a processor, discrete time instants, a regression model of the target time series, a peer time series, and computer readable medium having computer instructions stored) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. These additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Furthermore, the limitations merely use a generic computing technology (Specification pages 8 and 16-17: computer instructions, a processor, a memory storing computer instructions, a time series prediction process, first/second database, an input database, target time series, peer time series, a pool of inter-category peers, prediction model, regression model, Long Short-Term Memory (LSTM) Recurrent Neural Network (RNN) architecture, etc.) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a real-time time series prediction model” and “a processor”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing anomaly detection using a time series prediction model, for which a computer is used as a tool in its ordinary capacity. 
Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., operating a real-time time series prediction model, a processor, discrete time instants, a regression model of the target time series, a peer time series, and computer readable medium having computer instructions stored) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Finally, Applicant asserts this invention is analogous to the benefits conveyed in Enfish, in which the Federal Circuit considered software claims relating to computer databases to be patent-eligible because of the benefits created through the software, namely increased flexibility, faster search times, and smaller memory requirements but this is different from Enfish because the limitations of claims 1 and 15 merely use a generic computing technology as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to provide anomaly detection using a time series prediction model (i.e. detecting whether the next value of the target time series is an anomaly).
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for providing anomaly detection using a time series prediction model which contains the steps of obtaining, determining, retaining, and applying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a method and claim 15 is direct to a non-transitory computer readable medium, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing anomaly detection using a time series prediction model is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and Mental Process.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: obtaining… a first sequence of data point corresponding to a target time series…, obtaining… a second sequence of data points corresponding to a peer time series…, determining… whether a predetermined number of discrete time instants…, retaining… the real-time time series prediction model…, applying… a remaining portion of the first and second sequences of data points…, and detecting… whether the next value of the target time series…
Furthermore, the steps of obtaining… a first sequence of data point corresponding to a target time series…, obtaining… a second sequence of data points corresponding to a peer time series…, determining… whether a predetermined number of time steps have elapsed…, retaining… the real-time time series prediction model…, and applying… a remaining portion of the first and second sequences of data points…, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Process such as ‘concepts performed in the human mind including an evaluation’).  The nominal recitation of the generic “operating a real-time time series prediction model” suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.  Therefore, the claims recite abstract idea.  
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and Mental Process.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of obtaining… a first sequence of data point corresponding to a target time series…, obtaining… a second sequence of data points corresponding to a peer time series…, determining… whether a predetermined number of discrete time instants…, retaining… the real-time time series prediction model…, applying… a remaining portion of the first and second sequences of data points…, and detecting… whether the next value of the target time series… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e. operating a real-time time series prediction model, a processor, discrete time instants, a regression model of the target time series, a peer time series, and computer readable medium having computer instructions stored) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification pages 8 and 16-17, computer instructions, a processor, a memory storing computer instructions, a time series prediction process, first/second database, an input database, target time series, peer time series, a pool of inter-category peers, prediction model, regression model, Long Short-Term Memory (LSTM) Recurrent Neural Network (RNN) architecture, etc.) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., operating a real-time time series prediction model, a processor, discrete time instants, a regression model of the target time series, a peer time series, and computer readable medium having computer instructions stored) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-14 and 26-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 16, the step of “…applying the first sequence of data points and the second sequence of data points in their entirety to the real-time time series prediction model ...” (i.e. predicting the next value of the target time series using prediction model), in claims 3 and 17, the step of “…comprising pre-processing the first and second sequences of data points …” (i.e. processing a first and second sequences of data point), in claims 4 and 18, the step of “…applying a logarithmic transformation to the data points of the sequence…” (i.e. obtaining the first and second sequences of data point), in claim 5, the step of “…scaling each data point of the segment using a scaler.” (i.e. scaling each data point), in claim 6, the step of “… the scaler is min-max scaler.” (i.e. min-max scaler), in claim 7, the step of “…selecting a time series other than the target time series from the first category of time series…” (i.e. obtaining the second sequence of the data point), in claim 8, the step of “…creating a pool of time series comprising time series belonging to one or more categories other than to the first category of time series…” (i.e. obtaining the second sequence of the data point), in claim 9, the step of “…wherein the real-time time series prediction model…” (i.e. comprising an autoregressive model), in claim 10, the step of “…comprising concatenating the first sequence of data points and the second sequence of data points to generate a combined sequence of data points…” (i.e. generating a combined sequence of data point), in claim 11, the step of “…wherein the target time series updates daily…” (i.e. updating daily), in claim 12, the step of “…wherein the target time series corresponds to a Net Asset Value (NAV) time series of a share class of a fund…” (i.e. target time series corresponds to a Net Asset Value), in claims 13 and 19, the step of “…receiving the next value of the target time series …” (i.e. detecting whether the next value of the target time series is an anomaly), and in claims 14 and 20, the step of “… generating the confidence interval as a function of a mean prediction error computed over...” (i.e. generating the confidence interval) are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component.  Applying the sequences of data points in the time series prediction model in order to predict the result is a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-14 and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 15 above.  Merely claiming the same process using the time series prediction model with applying the sequence of data to predict the target value does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONGSIK PARK/Examiner, Art Unit 3695
July 15, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2022